705 S.E.2d 370 (2010)
STATE
v.
Larry Dean MINTZ.
No. 490P10-1.
Supreme Court of North Carolina.
December 15, 2010.
Jane Thompson, Assistant Attorney General, for State of N.C.
Larry Dean Mintz, Marion, for Mintz, Larry Dean.
Michael Bonfoey, District Attorney, for State.
The following order has been entered on the motion filed on the 12th of November 2010 by Defendant-Appellant for Petition for Discretionary Review:
"Motion Denied by order of the Court in conference this the 15th of December 2010."